DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-12 and 14-23 are pending.
Claim(s) 1-12 and 14-23 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 06/04/2021.
Claims 1, 5, and 16-19 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1, 16, 17, 18, and 19 have overcome all the 35 USC § 112 rejections to claims 1-12 and 14-23 as set forth in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. (US20150151432A1) [hereinafter Gomi], and further in view of Kapoor et al. (US20120101613A1) [hereinafter Kapoor]
Claim 1 (amended):
	Regarding claim 1, Gomi discloses, “An information processing apparatus that processes a control program” [See the information processing system that processes a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device,” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the information processing apparatus comprising: a first memory configured to hold a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See the system includes/stores a control “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“a control output unit configured to calculate an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the first memory;” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“a physical operation unit configured to cause the control program to perform a calculated physical action according to the calculated output value of the movable unit” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)].
	“wherein the control output unit, the physical operation unit, and the output unit are each implemented via at least one processor.” [See the control output calculation process is executed using a processor such that the components are implemented via the processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)], but doesn’t explicitly disclose, “an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit,” “the output unit are each implemented via at least one processor.”
	However, Kapoor discloses, “an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit,” “the output unit are each implemented via at least one processor.” [See the system outputs the control program that has undergone calculation of the physical action such that: the robot sequencing action are issued/input, then control command/output is calculated based on the issued/input robot “10d,” “FIG. 6, both the robot manipulator 16 and the workcell 18 are instantiated,” “robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16, while, simultaneously, our workcell emulator module employs view 24 to display the simulacrum of workcell 18. Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18.” (¶39)…“integrated simulation system 10 a is adapted to develop the several views 20-26” “the robot manipulator 16 and workcell 18 perform coordinated actions intended to accomplish required steps in the overall process flow. Simultaneously, CPU generates and displays the several views 20-26, thereby allowing the operator dynamically to monitor the actual movements of the system components.” (¶35)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting control program that undergone calculation of during the physical action performed by the device taught by Kapoor with the processing apparatus taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to execute the machine program components as close to real situation as possible, but without exposing machines to potential damage [Kapoor: “One primary advantage of such an approach is that each of the controller software components—workcell and robot manipulator—are able to execute in as close to a real situation as possible, but without exposing either the workcell or the robot to potential damage” (¶8)].

Claim 2:
	Regarding claim 2, Gomi and Kapoor disclose all the elements of claim 1.
Regarding claim 2, Gomi further discloses, “wherein the control output unit calculates a control input value according to a deviation of the target value and a current value of the movable unit using the control parameter held by the first memory,” [See figure 4; the system calculates a control input (e.g.; the control input to 51b based on deviation between Wc and Wfb) according to a deviation of the target value Wc and a current value of the movable unit (e.g.; feedback Wfb) using the control parameter stored in the memory (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka in order to obtain the Wfb): “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“calculates an output value of the movable unit according to the characteristic value held by the first memory with respect to the control input value.” [See figure 4; the system calculates an output value Wfb (i.e.; feedback from the moving unit) of moving unit (e.g.; arm of the robot) according to a characteristics value (i.e.; suppress oscillation using the degree of rotation angle): “the rotation angle θ1 detected by the angle sensor 41 s is supplied to an angular-velocity calculating unit 51 c. The angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)].

Claim 3:
	Regarding claim 3, Gomi and Kapoor disclose all the elements of claim 1.
Regarding claim 3, Gomi further discloses, “wherein the first memory holds at least one control parameter of a proportional gain, an integral gain, or a derivative gain according to the control method of the movable unit.” [Examiner notes that the claim requires only one of 1. proportional gain, 2. an integral gain, or 3. a derivative gain. See the system stores a parameter of a proportional gain (e.g.; multiplying oscillation acceleration ωm1s by coefficient gain Ka in order to obtain the Wfb) according to the control method of the moving unit (e.g.; control moving unit using the proportional gain controller): “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	
Claim 4:
	Regarding claim 4, Gomi and Kapoor disclose all the elements of claim 1.
	Regarding claim 4, Gomi further discloses, “wherein the first memory holds at least one characteristic value of a manufacturer name of a motor that drives the movable unit, model number, mounting angle dimensions, type, shaft type, presence or absence of electromagnetic brake, driver type, rated output, rated rotational speed, [Examiner notes that the claim requires characteristic value is only one of a manufacturer name of a motor that drives the movable unit, model number, mounting angle dimensions, type, shaft type, presence or absence of electromagnetic brake, driver type, rated output, rated rotational speed, maximum rotational speed, maximum input rotational speed, rated torque, instantaneous maximum torque, excitation maximum static torque, speed range, rotor inertia moment, inertia moment, resolution (motor shaft) (P/R), detector (encoder), backlash, reduction ratio, power input voltage, power input frequency, power input rated voltage, speed and position control command, maximum input pulse frequency, or motor unit mass. See the system stores a characteristics value such as inertial moment (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)].

Claim 5 (amended):
	Regarding claim 5, Gomi and Kapoor disclose all the elements of claim 1.
	Regarding claim 5, Gomi further discloses, “further comprising a second memory unit configured to hold a characteristic value of the control target device,” [See the system stores a characteristics value such as inertial moment (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)];
 	“wherein the physical operation unit causes the control program of  the control target device to execute a calculated physical action using the characteristic value held by the second memory.” [See figure 4; the system causes the control program of the “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].

Claim 6:
	Regarding claim 6, Gomi and Kapoor disclose all the elements of claims 1 and 5.
	Regarding claim 6, Gomi further discloses, “wherein the second memory holds at least one of weight, center of gravity, inertia, movable range of the joint, or friction coefficient of each component included in the control target device.” [Examiner notes that the claim requires only one of weight, center of gravity, inertia, movable range of the joint, or friction coefficient of each component included in the control target device. See the system stores movable range of the joint (i.e.; the movable range as measured by the movement angle ranges of joints): “FIG. 6 is an explanatory diagram showing the rotation angle θ3” “an angle formed by the straight lines is used as the rotation angle θ3. As the rotation angle θ3 is closer to 180°, the arm member 22 and the arm member 23 are more stretched. As the rotation angle θ3 is closer to 0°, the arm member 22 and the arm member 23 are more folded. In this embodiment, as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)].
Claim 7:
	Regarding claim 7, Gomi and Kapoor disclose all the elements of claim 1.
	Regarding claim 7, Gomi further discloses, “further comprising a first acquisition unit configured to acquire the control parameter of the movable unit or the characteristic value of the movable unit held by the first memory.” [Examiner notes that the claim requires only one of the control parameter of the movable unit or the characteristic value. See the system acquiring control parameter (i.e.; gain coefficient Ka): “the rotation angle θ3 is closer to 180°, the arm member 22 and the arm member 23 are more stretched. As the rotation angle θ3 is closer to 0°, the arm member 22 and the arm member 23 are more folded.” “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	“wherein the first acquisition unit is implemented via at least one processor.” [See the system is implemented using a processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)].

Claim 8:
	Regarding claim 8, Gomi and Kapoor disclose all the elements of claims 1 and 7.
	Regarding claim 8, Gomi further discloses, “wherein the first acquisition unit acquires the control parameter of the movable unit or the characteristic value of the movable unit from a setting file of the control program.” [Examiner notes that the claim requires only one of the control parameter of the movable unit or the characteristic value. See the system acquires gain coefficient Ka from a setting file (i.e.; the gain coefficient is set): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)].



Claim 10:
	Regarding claim 10, Gomi and Kapoor disclose all the elements of claims 1 and 5.
	Regarding claim 10, Gomi further discloses, “further comprising a second acquisition unit configured to acquire the characteristic value of the control target device held by the second memory.” [See the system acquires characteristics value (i.e.; inertial moment induces oscillation that is suppressed by the control): “In a state in which the arm member 22 and the arm member 23 are stretched in a linear shape (a state in which the rotation angle θ3 is closer to 180°), since an inertial moment around the rotation axis of the joint 42 increases, large oscillation occurs according to a motion. As a result, in order to increase an oscillation suppression effect, the second motor 42 m needs to generate large torque. It is desirable to increase the gain coefficient Ka of the second motor control unit 52. In the state in which the arm member 22 and the arm member 23 are stretched, the control of the arm 20 less easily becomes unstable. Therefore, by setting the gain coefficient Ka of the second motor control unit 52 to a large value, it is possible to quickly suppress the oscillation of the arm 20.” (¶167)… “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)];
	“wherein the second acquisition unit is implemented via at least one processor.” [See the system is implemented using a processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)].

Claim 12:
	Regarding claim 12, Gomi and Kapoor disclose all the elements of claim 1, but Gomi doesn’t explicitly disclose, “further comprising an editing unit configured to correct or change the control program in accordance with input operation by a user, wherein the editing unit is implemented via at least one processor.” 
	However, regarding claim 12, Kapoor discloses, “further comprising an editing unit configured to correct or change the control program in accordance with input operation by a user, wherein the editing unit is implemented via at least one processor.” [See the operator can change the control program using an editing unit implemented using a processor. See the system generates a control program that is changed by the processor through an application programing interface of physics engine (e.g.; computer program implemented using a CPU and simulate/emulate the real physical machine using the integrated simulation system) that calculates a physical action (e.g.; physical action that represent physical action of a real machine such that computer program simulates/emulates the real machine and generates operation runs concurrently with the real machine to represent the operation of the real machine) of the control target device according to the calculated output (e.g.; calculated control signals for controlling the real machine): “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18.” (¶39)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kapoor with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 14:
	Regarding claim 14, Gomi and Kapoor disclose all the elements of claim 1.
	Regarding claim 14, Gomi further discloses, “wherein the output unit outputs the control program incorporating at least part of information held in the first memory.” [See the system outputs the control program to control (e.g.; output from the control unit 51b) incorporating information such as the gain coefficient Ka and causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors). See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
Claim 15:
	Regarding claim 15, Gomi and Kapoor disclose all the elements of claim 1.
	Regarding claim 15, Gomi further discloses, “wherein the output unit outputs at least part of information held in the memory unit in a file different from the control program.” [See as shown in figure 7, the system outputs parameter information (e.g.; gain coefficient value) to a file different than the control program as shown in figure 4 (e.g.; setting appropriate Ka value before applying it to the control program): “FIG. 7 is a flowchart of processing for setting the gain coefficient Ka” (¶169)… “when the rotation angle θ3 is smaller than the first threshold angle θth1 (yes in step S102), the gain coefficient Ka of the second motor control unit 52 is set to a gain Ka1 (step S103). Ka1 is set to an appropriate value selected from a range of 0 to 0.3 (more preferably, a range of 0 to 0.2).” (¶171)].

Claim 16 (amended):
	Regarding claim 16, Gomi discloses, “An information processing method for processing a control program” [See the information processing method for processing a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device,” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the information processing method comprising: holding, by a memory, a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See according to the method, the system includes/stores a control parameter (i.e.; gain coefficient Ka) of the motors of the robot 1 according to the control method (i.e.; controlling movement of the motors based on rotation angle) and characteristic value (i.e.; suppress oscillation using the degree of rotation angle): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“calculating an output value of the movable unit according to the target value for the movable unit using the control parameter and the characteristic value held by the memory;” [See figure 4; the system calculates an output value (e.g.; output from the “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“causing the control program to perform a calculated physical action according to the calculated output value of the movable unit;” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “outputting the control program that has verified an actual physical operation by the calculated physical action.”
	However, Kapoor discloses, “outputting the control program that has verified an actual physical operation by the calculated physical action.” [See the system outputs the control program that has undergone calculation of the physical action such that: the robot sequencing action are issued/input, then control command/output is calculated based on the issued/input robot sequencing action for the system including robot manipulator 16 and workcell 18, then the system including robot manipulator 16 and “10d,” “FIG. 6, both the robot manipulator 16 and the workcell 18 are instantiated,” “robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16, while, simultaneously, our workcell emulator module employs view 24 to display the simulacrum of workcell 18. Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18.” (¶39)…“integrated simulation system 10 a is adapted to develop the several views 20-26” “the robot manipulator 16 and workcell 18 perform coordinated actions intended to accomplish required steps in the overall process flow. Simultaneously, CPU generates and displays the several views 20-26, thereby allowing the operator dynamically to monitor the actual movements of the system components.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting control program that undergone calculation of during the physical action performed by the device taught by Kapoor taught by Kapoor with the information processing method taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to execute the machine program components as close to real situation as possible, but without exposing machines to potential damage [Kapoor: “One primary advantage of such an approach is that each of the controller software components—workcell and robot manipulator—are able to execute in as close to a real situation as possible, but without exposing either the workcell or the robot to potential damage” (¶8)].



Claim 17 (amended):
	Regarding claim 17, Gomi discloses, “A non-transitory computer-readable medium having embodied thereon a computer program, which when executed by a computer causes the computer to execute an information processing method for processing a control program” [See the computer readable program that executes processing a control program: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)];
	“including a target value for a movable unit of a control target device the method comprising” [See the target value (e.g.; target position Pc) for the movable unit of the control target device (e.g.; motors of the robot): “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“holding, by a memory, a control parameter of the movable unit according to a control method and a characteristic value of the movable unit;” [See the system includes/stores a control parameter (i.e.; gain coefficient Ka) of the motors of the robot 1 according to the control method (i.e.; controlling movement of the motors based on rotation angle) and characteristic value (i.e.; suppress oscillation using the degree of rotation angle): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22.” (¶165)… “the rotation angle θ3 in setting the gain coefficient Ka of the second motor control unit 52.” (¶166)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka” (¶146)… “in the second motor control unit 52, as in the first motor control unit 51, it is important to appropriately set the gain coefficient Ka in order to suppress oscillation of the arm 20.” (¶164)… “A correction value Ka·ωm2s is calculated by multiplying the oscillation acceleration ωm2s with the gain coefficient Ka by a correction-value calculating unit 52 f.” (¶163)];
	“calculating an output value of the movable unit with respect to the target value for the movable unit using the control parameter and the characteristic value held by the memory;” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc (e.g.; for the movable unit) using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“causing the control program to perform a physical action according to the calculated output value of the movable unit;” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “outputting the control program that has verified an actual physical operation by the calculated physical action.”
	However, Kapoor discloses, “outputting the control program that has verified an actual physical operation by the calculated physical action.” [See the system outputs the control program that has undergone calculation of the physical action such that: the robot sequencing action are issued/input, then control command/output is calculated based on the issued/input robot sequencing action for the system including robot manipulator 16 and workcell 18, then the system including robot manipulator 16 and workcell 18 performs physical action based on the calculated command/output, then the system performs calculation to calculate the control program using the response generated from the physical actions performed by robot manipulator 16 and workcell 18 (e.g.; verifying an actual physical action corresponds to the calculated physical action), then the system outputs the calculated control program  (e.g.; outputting control program in order to simultaneously display the movement of the device while the device performs physical action based on the response from the physical performed physical action): “10d,” “FIG. 6, both the robot manipulator 16 and the workcell 18 are instantiated,” “robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16, while, simultaneously, our workcell emulator module employs view 24 to display the simulacrum of workcell 18. Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18.” (¶39)…“integrated simulation system 10 a is adapted to develop the several views 20-26” “the robot manipulator 16 and workcell 18 perform coordinated actions intended to accomplish required steps in the overall process flow. Simultaneously, CPU generates and displays the several views 20-26, thereby allowing the operator dynamically to monitor the actual movements of the system components.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting control program that undergone calculation of during the physical action performed by the [Kapoor: “One primary advantage of such an approach is that each of the controller software components—workcell and robot manipulator—are able to execute in as close to a real situation as possible, but without exposing either the workcell or the robot to potential damage” (¶8)].

Claim 18 (amended):
	Regarding claim 18, Gomi discloses, “An information processing apparatus that performs processing for controlling a control target device having a movable unit according to a control program,” [See the information processing system that processes a control program. See the control target device (e.g.; motors of the robot) is controlled: “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)… “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“a setting unit configured to set a control parameter of the movable unit according to a control method, to a controller configured to drive the movable unit in the control target device, the control parameter being included in the control program” [See the setting unit sets the gain coefficient Ka according to the control method to the controller that controls the movable unit in the control target device. See the control parameter Ka is included with the control program to drive the physical unit (e.g.; calculation of the control output to control the physical action). See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation). See the system causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors) according to the calculated output value (e.g.; output from the control unit 51b): “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“an operation control unit configured to control an output value of the movable unit by the controller according to a target value for the movable unit specified by the control program.” [See figure 4; the system causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors) according to the target value (e.g.; Pc and calculated Wc) specified by the control “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)].
	“a physical operation unit configured to cause the control program to perform a calculated physical action according to an output value of the movable unit” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)].
	“wherein the setting unit, the operation control unit, the physical operation unit, and the output unit are each implemented via at least one processor.” [See the control output calculation process is executed using a processor such that the components are implemented via the processor: “a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)], but doesn’t explicitly disclose, “an output unit configured to output the control program that has verified an actual physical operation by the calculated physical 
	However, Kapoor discloses, “an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit,” “the output unit are each implemented via at least one processor” [See the system outputs the control program that has undergone calculation of the physical action such that: the robot sequencing action are issued/input, then control command/output is calculated based on the issued/input robot sequencing action for the system including robot manipulator 16 and workcell 18, then the system including robot manipulator 16 and workcell 18 performs physical action based on the calculated command/output, then the system performs calculation to calculate the control program using the response generated from the physical actions performed by robot manipulator 16 and workcell 18 (e.g.; verifying an actual physical action corresponds to the calculated physical action), then the system outputs the calculated control program  (e.g.; outputting control program in order to simultaneously display the movement of the device while the device performs physical action based on the response from the physical performed physical action): “10d,” “FIG. 6, both the robot manipulator 16 and the workcell 18 are instantiated,” “robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16, while, simultaneously, our workcell emulator module employs view 24 to display the simulacrum of workcell 18. Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18.” (¶39)…“integrated simulation system 10 a is adapted to develop the several views 20-26” “the robot manipulator 16 and workcell 18 perform coordinated actions intended to accomplish required steps in the overall process flow. Simultaneously, CPU generates and displays the several views 20-26, thereby allowing the operator dynamically to monitor the actual movements of the system components.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting control program that undergone calculation of during the physical action performed by the device taught by Kapoor with the information processing apparatus taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to execute the machine [Kapoor: “One primary advantage of such an approach is that each of the controller software components—workcell and robot manipulator—are able to execute in as close to a real situation as possible, but without exposing either the workcell or the robot to potential damage” (¶8)].

Claim 19 (amended):
	Regarding claim 19, Gomi discloses, “A program manufacturing method for manufacturing a control program for controlling a control target device having a movable unit,” [See program manufacturing method for manufacturing a control program to control the movable unit of the control target device (e.g.; motors of the robot): “a general control unit 50 a for controlling the operation of the entire robot 1, and a memory 50 m having stored therein a computer program and the like executed by the general control unit 50 a.” (¶121)… “the third motor control unit 53 receives the target position Pc” (¶151)… “The respective motor control units (the first motor control unit 51 to the sixth motor control unit 56) control the operations of the respective motors (the first motor 41 m to the sixth motor 46 m) on the basis of outputs from the angle sensors 41 s to 46 s mounted on the motors (the first motor 41 m to the sixth motor 46 m) set as control targets.” (¶121)];
	“the program manufacturing method comprising: setting to the control program a control parameter” [See the setting step where the system sets the gain coefficient Ka for the control program: “The gain coefficient Ka of the second motor control unit 52 is set on the basis of the rotation angle θ3 of the arm member 23 with respect to the arm member 22. The gain coefficient Ka of the first motor control unit 51 is set on the basis of the rotation angle θ2 of the arm member 22 with respect to the arm member 21.” (¶165)… “as the rotation angle θ3 is closer to 180°, the gain coefficient Ka of the second motor control unit 52 is set to a larger value. As the rotation angle θ3 is closer to 0°, the gain coefficient Ka of the second motor control unit 52 is set to a smaller value. A reason for this as explained below.” (¶166)… “FIG. 7 is a flowchart of processing for setting the gain coefficient Ka” (¶169)… “when the rotation angle θ3 is smaller than the first threshold angle θth1 (yes in step S102), the gain coefficient Ka of the second motor control unit 52 is set to a gain Ka1 (step S103). Ka1 is set to an appropriate value selected from a range of 0 to 0.3 (more preferably, a range of 0 to 0.2).” (¶171)].
	“a control parameter used to cause a controller of the control target device to control the movable unit;” [See the control parameter Ka in included with the control program to drive the physical unit (e.g.; calculation of the control output to control the physical action). See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation). See the system causes the control target device to perform physical action (e.g.; movement of the arm of the robot based on controlling the motors) according to the calculated output value (e.g.; output from the control unit 51b): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“setting to the control program a target value for the movable unit to be input to a controller of the control target device to control driving of the movable unit.” [See figure 4; the system sets a target value and the system control the driving of the moving unit (e.g.; movement of the arm of the robot based on controlling the motors) according to “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“calculating an output value of the movable unit according to the target value for the movable unit using the control parameter and a characteristic value of the movable unit,” [See figure 4; the system calculates an output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm) according to the target value Pc using the control parameter (e.g.; multiplying oscillation acceleration ωm1s by coefficient Ka) and the characteristics value (e.g.; multiplying by coefficient Ka in order correct the wm1s and obtain wfb to suppress oscillation): “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)… “angular-velocity calculating unit 51 c generates angular velocity ωm1 of the first motor 41 m and angular velocity ωA1m of the arm member 21 from the rotation angle θ1.” (¶142)… “a deviation between the angular velocity ωA1m and the angular velocity ωA1 represents an oscillation component of the arm member 21 centering on the rotation axis of the joint 41.” (¶143)… “The oscillation acceleration ωm1s is supplied to a correction-value calculating unit 51 f and multiplied with a gain coefficient Ka, whereby a correction value Ka·ωm1s is calculated.” (¶144)… “The correction value Ka·ωm1s and the angular velocity ωm1 calculated by the angular-velocity calculating unit 51 c are added up, whereby the angular velocity feedback value ωfb is calculated.” (¶145)… “in order to suppress oscillation of the arm 20 during the operation of the robot 1, it is important to appropriately set the gain coefficient Ka. The robot 1 according to the first embodiment also has a characteristic in setting of the gain coefficient Ka.” (¶146)];
	“wherein the control program is caused to perform a calculated physical action according to the calculated output value of the movable unit” [See figure 4; the system calculates the physical action (e.g.; determining a control signal for the movement or physical action) according to the calculated output value (e.g.; output from the control unit 51b) to control the movable unit (e.g.; control the motor of the robot to control the movement of the robot arm): “a first motor control unit 51 for controlling the first motor 41 m,” (¶121)… “the first motor control unit 51 receives the target position Pc” “and performs control for setting the rotation angle θ1 of the angle sensor 41 s to the target position Pc.” (¶138)… “The position control unit 51 a generates the target angular velocity ωc” (¶139)… “The angular-velocity control unit 51 b controls the first motor 41 m according to the deviation between the target angular velocity ωc and the angular velocity feedback value ωfb. As a result, the rotation angle θ1 detected by the angle sensor 41 s changes.” (¶140)], but doesn’t explicitly disclose, “wherein the control program that has verified an actual physical operation by the calculated physical action is output for being uploaded to the control target device.”
	However, Kapoor discloses, “wherein the control program that has verified an actual physical operation by the calculated physical action is output for being uploaded to the control target device.” [See the system outputs the control program that has undergone calculation of the physical action such that: the robot sequencing action are issued/input, then control command/output is calculated based on the issued/input robot sequencing action for the system including robot manipulator 16 and workcell 18, then the system including robot manipulator 16 and workcell 18 performs physical action based on the calculated command/output, then the system performs calculation to calculate the control program using the response generated from the physical actions performed by robot manipulator 16 and workcell 18 (e.g.; verifying an actual physical action corresponds to the calculated physical action), then the system outputs the calculated control program  (e.g.; outputting control program in order to simultaneously display the movement of the device while the device performs physical action based on the response from the physical performed physical action): “10d,” “FIG. 6, both the robot manipulator 16 and the workcell 18 are instantiated,” “robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16, while, simultaneously, our workcell emulator module employs view 24 to display the simulacrum of workcell 18. Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18.” (¶39)…“integrated simulation system 10 a is adapted to develop the several views 20-26” “the robot manipulator 16 and workcell 18 perform coordinated actions intended to accomplish required steps in the overall process flow. Simultaneously, CPU generates and displays the several views 20-26, thereby allowing the operator dynamically to monitor the actual movements of the system components.” (¶35)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of outputting control program that undergone calculation of during the physical action performed by the device taught by Kapoor with the control program manufacturing method taught by Gomi as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to execute the machine program components as close to real situation as possible, but without [Kapoor: “One primary advantage of such an approach is that each of the controller software components—workcell and robot manipulator—are able to execute in as close to a real situation as possible, but without exposing either the workcell or the robot to potential damage” (¶8)].

Claim 20:
	Regarding claim 20, Gomi and Kapoor disclose all the elements of claim 1, but Gomi doesn’t explicitly disclose, “wherein the control program includes a defined operation and a behavior plan.”
	However, regarding claim 20, Kapoor further discloses, “wherein the control program includes a defined operation and a behavior plan.” [See the generated control program include a defined operation (e.g.; how the machine will operate) and a behavior plan (e.g.; machine behavior sequence): “Using conventional user interface devices,” “or any of a number of different pointing devices” “the human operator” “issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16. Substantially simultaneously, the operator” “issue workcell sequencing actions via the workcell emulator module to the workcell control module m[wc] (see, transaction 8) so as to effect corresponding operation of the workcell 18. As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations” “the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time,” (¶39)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kapoor with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi and Kapoor, and further in view of Nigro et al. (US20130150984A1) [hereinafter Nigro].
Claim 9:
	Regarding claim 9, Gomi and Kapoor disclose all the elements of claims 1 and 7, but they do not explicitly disclose, “wherein the first acquisition unit acquires the control parameter of the movable unit in accordance with input operation by a user.”
	However, regarding claim 9, Nigro discloses, “wherein the first acquisition unit acquires the control parameter of the movable unit in accordance with input operation by a user.” [See the control parameter is acquired based on user input (e.g.; proportional control Kp programmed by the user): “The command module 7 can include a user interface 9 that can be configured to provide user input and output.” (¶12)… “the PID controller can apply three programmable constants (e.g., parameters), namely, a proportional constant (Kp) an integral constant (Ki) and a derivative constant (Kd). Each of the proportional constant, the integral constant and the derivative constant can be programmed by a user employing the user interface 9 of the command module 7. The PID controller can sum (i) a proportional term (Pterm) that employs the proportional constant, an integral term (Iterm) that employs the integral constant and a derivative term (Dterm) that employs the derivative constant to provide a PID signal.” (¶16)… “An output limit of the current driver can be controlled, for example, in response to being set by the user of the system 2.” (¶18)… “the command module can set and/or change the gain of the controller 4 in response to user input at the user interface 9.” (¶19)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring control parameter in accordance with the input operation of the user taught by Nigro with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to reduce or eliminate errors during processing [Nigro: “test routines can provide precise, repeatable testing to reduce and/or eliminate errors.” (¶12)].

Claim(s) 11 s/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi and Kapoor, and further in view of Boca et al. (US20090033655A1) [hereinafter Boca].
Claim 11:
	Regarding claim 11, Gomi and Kapoor disclose all the elements of claims 1, 5, and 10, but they do not explicitly disclose, “wherein the second acquisition unit acquires 
	However, regarding claim 11, Boca discloses, “wherein the second acquisition unit acquires the characteristic value of the control target device from a file in which three dimensional model of the control target device is described.” [See the characteristics value (e.g.; positional information) is acquired from file that includes 3D model of the device: “determining a three-dimensional pose of the object based on at least one of a plurality of reference three-dimensional models of the object” (¶13)… “employs reference three-dimensional information or models to determine a three-dimensional pose of an object represented in the object region” (¶73)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of acquiring characteristics value from a file that includes 3D model of the device taught by Boca with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to obtain error free accurate information from the model [Boca: “the machine-vision based system 100 executes an error minimization algorithm to minimize an error between a reference three-dimensional model identified at 1008 of method 1000 (FIG. 10) and runtime three-dimensional model, for example by executing an iterative closest point algorithm.” (¶109)].

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi and Kapoor, and further in view of Sandner et al. (US20060287772A1) [hereinafter Sandner].
Claim 21:
	Regarding claim 21, Gomi and Kapoor disclose all the elements of claims 1 and 20, but they do not explicitly disclose, “wherein the control parameter is included in the defined operation and stored in a defined operation data file.”
	However, regarding claim 21, Sandner discloses, “wherein the control parameter is included in the defined operation and stored in a defined operation data file.” [See the control parameter is included in the defined operation (e.g.; operation of the machine that were defined such as the control commands with control parameters) and stored in the memory that includes the defined operation: “the handheld programming device outputs the control commands,” “The incoming commands are converted in the control unit 2 into corresponding specifications in the memory 5, and thus a change in the data of the robot and the startup points is implemented.” “the changes are stored in the memory 6 as described above.” (¶29)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the control parameter included in the defined operation and the capability of storing them taught by Sandner with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to program the machine rapidly and reliably [Sandner: “it is possible to program the movement paths and working steps of the robot rapidly and reliably by using the information for programming real robots” (¶13)].

Claim 22:
	Regarding claim 22, Gomi and Kapoor disclose all the elements of claims 1 and 20, but they do not explicitly disclose, “wherein the defined operation includes target values issued in an instruction to a controller of the movable unit.”
	However, regarding claim 22, Sandner discloses, “wherein the defined operation includes target values issued in an instruction to a controller of the movable unit.” [See the defined operation (e.g.; operation of the machine that were defined such as the control commands) includes target values (e.g.; modified path and approach points that are issued to a controller as commands to move the components of the machine): “handheld programming device 1, the functions to be executed by the industrial robot (not shown and not actually present within the scope of the invention) are selected by input of commands via a keyboard (not shown), which is provided in the handheld programming device 1. These functions are as follows, for example:” (¶18)… “1. Moving the robot in world coordinates or relative coordinates 2. Controlling the individual axes of the robot 3. Generating approach points 4. Generating paths 5. Modifying the paths and approach points 6. Approaching the approach points 7. Departing from the paths” (¶19-25)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the defined operation that includes target values issued in an instruction to a controller of the movable unit taught by [Sandner: “it is possible to program the movement paths and working steps of the robot rapidly and reliably by using the information for programming real robots” (¶13)].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi and Kapoor, and further in view of Inazumi et al. (US20150202775A1) [hereinafter Inazumi].
Claim 23 (new):
	Regarding claim 23, Gomi and Kapoor disclose all the elements of claims 1 and 20, but they not explicitly disclose, “wherein the behavior plan includes programs and data that invoke a function of the defined operation.”
	However, regarding claim 23, Inazumi discloses, “wherein the behavior plan includes programs and data that invoke a function of the defined operation.” [See the behavioral plan includes program and data that execute a function of defined operation (e.g.; robot behavior plan such that the robot performs defined operation as they are invoked based on the programs and data of the behavioral plan): “if the object OB is dropped, the right hand AR of the robot may move to the point PR and the left hand AL may move to the point PL according to the settings, and the hands may collide with each other.” (¶89)… “The control device 300 performs control processing of the robot 310. Specifically, the device performs control of moving the robot 310 based on movement sequence information (scenario information). The robot 310 has an arm 320 and a hand (grasping part) 330, and moves according to the movement command from the control device 300” (¶71)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the behavior plan that includes programs and data that invoke a function of the defined operation taught by Inazumi with the processing apparatus taught by Gomi and Kapoor as discussed above. A person of ordinary skill in the autonomous machine control field would have been motivated to make such combination in order to maintain motion stability of the robot [Inazumi: “facilitate verification of stability of the solution of the equation of motion and realization as hardware” (¶17)].
Response to Arguments
Applicant's arguments submitted with the amendment filed on 06/04/2021 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim 1 and 16-19:
	Gomi in view of Kapoor fails to teach or suggest, inter alia, "an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit," as recited by claim 1. 
	Accordingly, Gomi is completely silent with respect to any outputting of a control program that has verified an actual physical operation by a calculated physical action using a physical operation unit. 
(Page: 12)
	Accordingly, Kapoor is also completely silent with respect to any outputting of a control program that has verified an actual physical operation by a calculated physical action using a physical operation unit.
(Page: 13)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
	Regarding the argument, “Accordingly, Gomi is completely silent with respect to any outputting of a control program that has verified an actual physical operation by a calculated physical action using a physical operation unit,” this feature is taught by Kapoor.
	As described in the current office action Kapoor clearly teaches the limitation “output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit.” Kapoor discloses a system that outputs the control program that verified an actual physical operation by the calculated physical action such that: the robot sequencing actions are issued/input, then control command/output is calculated based on the issued/input robot sequencing action for the system including robot manipulator 16 and workcell 18, then the system including robot manipulator 16 and workcell 18 performs physical action based on the calculated command/output, then the system performs calculation to calculate the control program using the response generated from the physical actions performed by robot manipulator 16 and workcell 18 (e.g.; verifying an actual physical action corresponds to the calculated physical action), then the system outputs the calculated control program  (e.g.; outputting control program in order to simultaneously display the movement of the device while the device performs physical action based on the response from the physical performed physical action).


(b)	Claim 1 and 16-19:
	Nigro fails to remedy the deficiencies of Gomi and Kapoor (taken either alone or in combination), and in particular, Gomi in view Kapoor, and further in view of Nigro would still fail to teach or suggest, inter alia, "an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit," as recited by claim 1, and the Office Action does not allege otherwise.
(Page: 14)
	Boca fails to remedy the deficiencies of Gomi and Kapoor (taken either alone or in combination), and in particular, Gomi in view Kapoor, and further in view of Boca would still fail to teach or suggest, inter alia, "an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit," as recited by claim 1, and the Office Action does not allege otherwise.
(Page: 15)
	Sandner fails to remedy the deficiencies of Gomi and Kapoor (taken either alone or in combination), and in particular, Gomi in view Kapoor, and further in view of Sandner would still fail to teach or suggest, inter alia, "an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit," as recited by claim 1, and the Office Action does not allege otherwise.
(Page: 16)
	Inazumi fails to remedy the deficiencies of Gomi and Kapoor (taken either alone or in combination), and in particular, Gomi in view Kapoor, and further in view of Inazumi would still fail to teach or suggest, inter alia, "an output unit configured to output the control program that has verified an actual physical operation by the calculated physical action using the physical operation unit," as recited by claim 1, and the Office Action does not allege otherwise.
(Page: 17)



With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s arguments are fully considered, but for the reasons as described above in (a), the arguments are not persuasive; therefore, claims 1-12 and 14-23 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20150120053A1 - Robot control device and robot:
	A correction value calculation unit that obtains correction values for correcting the respective drive commands of the drive sources based on vibration information in a third coordinate system, and the respective detected results of the angle sensors; and a drive source control unit that controls the operations of the drive sources based on the respective drive commands of the drive sources, the correction values, and the respective detected results of the angle sensors (abstract).
US20160067865A1 - Control system for power unit:
	The electric motor 2 is controlled according to a desired control value after the correction. The observer 16 determines the manipulated variable such that the driving force based on the desired control value is brought close to the resultant force of a force indicated by the rotary member 5 and an inertial force.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116